NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 11, 2017* 
                                Decided January 12, 2017 
                                              
                                          Before 
 
                             FRANK H. EASTERBROOK, Circuit Judge
                      
                             ANN CLAIRE WILLIAMS, Circuit Judge 
                      
                             DAVID F. HAMILTON, Circuit Judge 
                      
No. 16‐1396 
 
WALTER PEGUES,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Central District of Illinois 
                                                 
      v.                                        No. 14‐cv‐3147 
                                                 
GREGG SCOTT, et al.,                            Sue E. Myerscough, 
      Defendants‐Appellees.                     Judge. 
 

                                       O R D E R 

       Walter Pegues, a civil detainee at Rushville Treatment and Detention Facility, 
appeals the grant of summary judgment in his suit under 42 U.S.C. § 1983, asserting that 
the facility’s procedure for storing and distributing    shaving razors violated his 
constitutional rights. He argues, first, that facility officials were aware of but 
consciously disregarded the risk that he would be infected from a razor contaminated 
by another detainee with a blood‐borne disease and, second, that officials retaliated 
against him for filing grievances, in violation of his First Amendment rights. We affirm. 
                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. Rule 34(a)(2)(C). 
No. 16‐1396                                                                        Page 2 
 
        Rushville residents receive a new disposable razor, and dispose of used razors, 
each week on Sunday. During the week, residents’ razors are stored separately in small 
plastic drawers of the housing unit’s control center, where each razor and drawer is 
individually labeled with the resident’s name. When taking out a razor for use, a 
resident exchanges his ID badge for the razor, and then gets his ID returned when he 
brings the razor back to the control center.   

        Pegues testified in his deposition that sometime in 2013, Shan Orrill, a Security 
Therapy Aide (a facility employee who maintains the safety and security of the facility, 
residents and other staff), handed him a razor belonging to another resident—a resident 
who Pegues believes was HIV positive. Pegues realized it was the wrong razor and told 
Orrill, who took back the razor and handed Pegues the correct one. According to 
Pegues, Orrill then remarked, “You know what, you should be like some of these other 
individuals around here, get you a case of MRSA,”1  drawing laughter from two other 
Rushville employees, Investigator Clayton and STA Kerr. Orill, Clayton, and Kerr 
testified that they did not recall Pegues ever receiving the wrong razor, and denied 
joking in such a manner.     

       Pegues also testified that on several prior occasions he had been handed the 
wrong razor. Rushville, however, had record of only a single incident in which he filed 
a razor‐related grievance—the grievance he filed in May 2013 challenging the safety of 
Rushville’s procedure for storing and handling razors. Any time he was given a razor 
labeled with someone else’s name, Pegues added, he did not use it.   

       In response to Pegues’s 2013 grievance as well as concerns raised by other 
residents about the facility’s razor procedures, Rushville’s Program Director Greg Scott 
asked the facility’s nursing director, Danielle Walker, to investigate whether Rushville’s 
procedures for storing and distributing razors raised any medical concerns. Walker 
undertook an investigation and concluded that the procedure appropriately limited the 
likelihood that a resident could receive the wrong razor, or that fluids or bacteria could 
be transmitted between razors. She testified that she was not aware of any resident ever 
contracting a disease from the improper storage and distribution of razors.     

      Pegues also asserted that Rushville staff retaliated against him for filing his 
grievance. He asserted that in April 2015, Orrill wrote a false incident report accusing 
him of behaving in a threatening manner. The behavior committee found him not guilty 

                                                 
            1  MRSA (Methicillin‐resistant Staphylococcus aureus) is a strain of staph 

infection. 
No. 16‐1396                                                                          Page 3 
 
of this charge, but it did find him guilty of insolence, a minor rule violation. Pegues also 
asserted that Orrill, Kerr, and Clayton harassed him by speaking to him in a manner 
that made him feel threatened.   

        Eleven days before the close of discovery, Pegues moved to file supplemental 
pleadings, see FED. R. CIV. P. 15(d), detailing additional alleged retaliation by Scott, 
Orrill, and Clayton. A magistrate judge denied the motion, agreeing with the 
defendants that the request was unduly prejudicial since it was so close to the discovery 
deadline. 

       The district court eventually granted summary judgment to the defendants. The 
court concluded that Pegues failed to create a reasonable inference that Rushville’s 
procedure for storing and distributing razors exposed him to a substantial risk of 
serious harm, or that any defendant was deliberately indifferent to any such risk. 
Pegues’s fears, the court explained, were based merely on speculation and conjecture 
and were not admissible evidence. Moreover, Pegues could not point to any evidence 
that any resident had contracted an illness from a razor. As for his retaliation claim, 
which the district court characterized as “conclusory and undeveloped,” the court 
determined that Pegues provided no evidence that Orrill retaliated against him by 
making inappropriate remarks about the razor or fabricating the April 2015 incident 
report. The court concluded further that the retaliatory acts Pegues complained of were 
not adverse enough to deter a person of ordinary firmness from speaking out, and 
therefore did not support a retaliation claim.     

       On appeal Pegues challenges the court’s conclusion that Rushville’s 
razor‐distribution policy does not pose a serious risk of harm to residents. He points to 
the website of the Center for Disease Control and Prevention, which states that 
Hepatitis C can be “infrequently” transmitted through the sharing of razors. Pegues 
also asserts that he should not have to contract a disease before he brings a claim of 
deliberate indifference.     

       Pegues of course need not contract an illness before he can seek relief, but he 
does have to prove that the current policy poses a substantial risk of harm to his health 
that the defendants consciously disregarded. Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 
2012). As the district court concluded, Pegues cannot meet that standard because the 
defendants responded reasonably to Pegues’ concerns about the razor policy: they had 
the nursing director conduct an investigation into the policy’s safety, and that 
investigation concluded that Rushville’s procedure for storing and labeling razors 
removed any substantial risk of harm.   
No. 16‐1396                                                                           Page 4 
 
       Pegues also raises two challenges to the district court’s ruling on his retaliation 
claim. First he asserts that the court overlooked certain evidence, which he understands 
to include acts of retaliation that he alleged in his response to the Defendants’ Motion 
for Summary Judgment. But the court denied his earlier motion to file supplemental 
pleadings and therefore declined to consider those additional acts of retaliation. And he 
cannot point to anything in the record to suggest that the court abused its discretion by 
denying his motion, Chicago Regʹl Council of Carpenters v. Vill. of Schaumburg, 644 F.3d 
353, 356 (7th Cir. 2011). 

        Second, Pegues relies on a case of this court’s that postdates the district court’s 
order, Hughes v. Scott, which concludes that a Rushville detainee who “must be suffering 
from some mental disorder” to be committed there, would not necessarily be 
considered a person of “ordinary firmness”. 816 F.3d 955, 956–57 (7th Cir. 2016). 
Because he too is a Rushville detainee, he argues that he is more vulnerable to 
retaliatory acts than a person of ordinary firmness and that the district court erred by 
analyzing his claim under the conventional First Amendment retaliation standard. 

        But even if we assume that Pegues should not be considered a person of ordinary 
firmness for purposes of a retaliation analysis, he has not provided enough evidence to 
support his retaliation claim. Pegues has not provided evidence to convince a 
reasonable juror that defendants acted with a retaliatory motive. He testified at his 
deposition, for instance, that he didn’t know why Orrill issued the April 2015 incident 
report. In addition, the disciplinary board found him guilty of part of the charge, 
demonstrating that some legitimate reason existed to support the disciplinary ticket. See 
Mays v. Springborn, 719 F.3d 631, 634 (7th Cir. 2013) (defendants in a retaliation claim 
can prevail if they show it was “more likely than not” that the events would have taken 
place even if there had been no retaliatory motive). Finally, Orrill did not file his 
incident report until nine months after Pegues initiated this suit, and nine months is not 
suspicious enough “in and of itself to create a triable issue” on the question of 
causation. Kidwell v. Eisenhauer, 679 F.3d 957, 966–67 (7th Cir. 2012) (two‐month interval 
between protected speech and alleged retaliatory act too removed in time to infer 
retaliatory motive).   

       We also have considered Pegues’s remaining arguments, and none has merit.   

                                                                               AFFIRMED.